Per Curiam.

This is an appeal of right from the dismissal of appellant’s complaint for a writ of mandamus filed in the Court of Appeals.
Appellant seeks an order to require the Court of Common Pleas of Cuyahoga County to act on a motion to suspend sentence filed by him in that court.
The Court of Appeals dismissed the complaint in mandamus because the Court of Common Pleas had acted on appellant’s motion by denying it, thus rendering the complaint moot.
Appellant does not deny that his motion has been acted upon, but argues that it should not have been denied.
A writ of mandamus will not issue to compel a public official to perform a legal duty which has been completed. State, ex rel. Bowman, v. Asmann (1925), 113 Ohio St. 394.
Since the Court of Common Pleas has ruled on the subject motion, the matter was properly found to be moot by the Court of Appeals and its judgment is hereby affirmed.

Judgment affirmed.

O’Neill, C. J., Herbert, Celebrezze, W. Brown, P. Brown, Sweeney and Locheb, JJ., concur.